            Case 1:18-cv-03010-TNM Document 14 Filed 06/21/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
SERVICE EMPLOYEES                                 )
INTERNATIONAL UNION,                              )
                                                  )
                Plaintiff,                        )
                                                  )
                    v.                            )          Civil Action No. 18-3010 (TNM)
                                                  )
UNITED STATES DEPARTMENT OF                       )
HEALTH AND HUMAN SERVICES, et al.,                )
                                                  )
                Defendants.                       )
                                                  )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s May 14, 2019, Order, the parties respectfully file this Joint Status

Report to apprise the Court of their progress toward resolving this FOIA case, in which Plaintiff

has requested records from the U.S. Department of Health and Human Services and the Centers

for Medicare and Medicaid Services (“CMS”).

       1.       Plaintiff seeks records reflecting communications between CMS employees and

private individuals and records regarding a proposed rule regarding Medicaid payment rules

related to independent home care providers.

       2.       The initial search conducted by CMS located approximately 4,341 pages of

potentially responsive records. These records include communications with other federal

agencies, including the Department of Justice. CMS will need to consult with these agencies

regarding their equities with respect to this information before making its final determination

whether to release information to Plaintiff.

       3.       CMS is currently processing potentially responsive documents from this search

for potential release to Plaintiff. CMS stated in the parties Joint Status Report filed March 12,
              Case 1:18-cv-03010-TNM Document 14 Filed 06/21/19 Page 2 of 4




2019, that it estimated that it will complete processing and release any non-exempt, responsive

records to Plaintiff by approximately 120 days from the date of that report (i.e., by July 12,

2019).

         4.       As described in the parties’ May 13, 2019 status report (ECF No. 13), CMS later

identified the need to conduct additional automated searches to supplement its initial searches.

CMS has completed these additional automated searches, which have returned approximately

2,500 potentially responsive files. CMS is still calculating the volume of results returned in this

search in terms of pages.

         5.       CMS believes that narrowing of the keywords used in its automated searches may

be necessary, and plans to engage in discussions with Plaintiff regarding the automated search

results and a specific proposal for narrowing the scope of the request.

         6.       CMS made its first interim production of records to Plaintiff on April 16, 2019.

For its first interim release, CMS processed 1,951 pages of records. CMS made a second interim

production of records on June 11, 2019, where CMS processed 1,750 pages of records.

         The parties suggest that they file another Joint Status Report by July 24, 2019, to further

update the Court on CMS’s progress responding to Plaintiff’s request for records. A proposed

order is attached.




                                                   2
Case 1:18-cv-03010-TNM Document 14 Filed 06/21/19 Page 3 of 4




                      Respectfully submitted,

                      /s/ Hart W. Wood
                      Hart W. Wood
                      D.C. Bar No. 1034361
                      Cerissa Cafasso
                      D.C. Bar No. 1011003

                      AMERICAN OVERSIGHT
                      1030 15th Street NW, B255
                      Washington, DC 20005
                      (202) 873-1743
                      hart.wood@americanoversight.org
                      cerissa.cafasso@americanoversight.org

                      Counsel for Plaintiff
                      JESSIE K. LIU, D.C. Bar. No. 472845
                      United States Attorney

                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                      Chief, Civil Division

                By:   /s/ Christopher Hair
                      CHRISTOPHER HAIR, Pa. Bar No. 306656
                      Assistant United States Attorney
                      555 Fourth Street, N.W.
                      Washington, D.C. 20530
                      (202) 252-2541
                      christopher.hair@usdoj.gov


                      Counsel for Defendants




                                3
         Case 1:18-cv-03010-TNM Document 14 Filed 06/21/19 Page 4 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
SERVICE EMPLOYEES                                )
INTERNATIONAL UNION,                             )
                                                 )
               Plaintiff,                        )
                                                 )
                   v.                            )          Civil Action No. 18-3010 (TNM)
                                                 )
UNITED STATES DEPARTMENT OF                      )
HEALTH AND HUMAN SERVICES, et al.,               )
                                                 )
               Defendants.                       )
                                                 )


                                     PROPOSED ORDER
       Based on the Parties’ joint status report updating the Court on their progress in this FOIA

matter, it is hereby ORDERED that the Parties will file another joint status report by July 24,

2019, further updating the Court on their progress.




________________                                      _______________________________
Date                                                  UNITED STATES DISTRICT JUDGE
